[Cite as Regions Bank v. Seimer, 2014-Ohio-95.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Regions Bank successor by merger                  :
with Regions Mortgage, Inc.,
                                                  :
                Plaintiff-Appellee,
                                                  :           No. 13AP-542
v.                                                       (C.P.C. No. 10CVE-10-14638)
                                                  :
Phillip M. Seimer aka Phillip Mark                       (REGULAR CALENDAR)
Seimer and Jan R. Seimer aka Jan                  :
Rae Seimer et al.,
                                                  :
                Defendants-Appellants.
                                                  :



                                        D E C I S I O N

                                   Rendered on January 14, 2014


                Lerner, Sampson & Rothfuss, and Stacy L. Hart, for appellee.

                Doucet & Associates, Inc., and Troy J. Doucet, for appellants.

                  APPEAL from the Franklin County Court of Common Pleas

CONNOR, J.
        {¶ 1} Defendants-appellants, Phillip M. Seimer and Jan R. Seimer ("appellants"),
appeal from a judgment of the Franklin County Court of Common Pleas granting
summary judgment in favor of plaintiff-appellee, Regions Bank. For the reasons that
follow, we affirm the judgment of the trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On February 14, 2003, appellants executed a promissory note for $245,000
("Note") in favor of Regions Bank, and a first mortgage ("Mortgage") on real property
located at 1980 Robroy Lane, Galloway, Ohio, as security for the borrowed sum. In June
No. 13AP-542                                                                           2

2007, the parties entered into a loan modification agreement, supplementing and
amending the terms of the Note. Approximately two years into the term, appellants
defaulted.
       {¶ 3} According to Regions Bank, appellants were timely notified in writing of the
default status and provided with an opportunity to cure. When appellants failed to cure,
Regions Bank commenced a foreclosure action in the Franklin County Court of Common
Pleas on October 6, 2010. The trial court referred the parties to mediation, which was
unsuccessful.
       {¶ 4} On August 24, 2011, Regions Bank filed an amended complaint. On
September 9, 2011, appellants filed an amended answer setting forth 23 separate defenses
and a counterclaim alleging violations of the Home Affordable Modification Program
("HAMP"), the Fair Debt Collections Practices Act, the Consumer Sales Practices Act, and
a claim of negligence.
       {¶ 5} On March 8, 2012, Regions Bank filed a motion for summary judgment as
to its claims for relief under the mortgage and the claims asserted in the counterclaim.
Appellants moved the court, pursuant to Civ.R. 56(F), for a continuance in order to
conduct further discovery. Following a hearing, the trial court ordered Regions Bank to
designate a representative for deposition, pursuant to Civ.R. 30(B)(5), and to provide
appellants with certain documents related to appellants' HAMP application.
       {¶ 6} On January 18, 2013, appellants filed a combined memorandum in
opposition to Region Bank's motion for summary judgment and motion for leave to file
their own motion for summary judgment instanter. Appellants subsequently moved the
court to dismiss the complaint as a sanction for Regions Bank's alleged failure to comply
with the court order regarding discovery.
       {¶ 7} The trial court, on May 8, 2013, issued a decision and judgment entry
granting summary judgment in favor of Regions Bank as to both the complaint and the
counterclaim, and denying appellants' motion to dismiss; the trial court granted
appellants' motion for leave to file a motion for summary judgment instanter but denied
No. 13AP-542                                                                                           3

the motion for summary judgment.1 The trial court issued a decree of foreclosure on
June 3, 2013.
II. ASSIGNMENTS OF ERROR
        {¶ 8} Appellants appeals from the judgment of the Franklin County Court of
Common Pleas assigning the following as error:
                I. The trial court erred when it entered summary judgment in
                Regions Bank's favor on its claims.

                II. The trial court abused its discretion when it failed to
                sanction Regions Bank for its failure to comply with the trial
                court's December 20, 2012 discovery order.

III. SUMMARY JUDGMENT
        A. Standard of Review
        {¶ 9} Appellate review of summary judgment motions is de novo. Helton v.
Scioto Cty. Bd. of Commrs., 123 Ohio App.3d 158, 162 (4th Dist.1997). "When reviewing a
trial court's ruling on summary judgment, the court of appeals conducts an independent
review of the record and stands in the shoes of the trial court." Mergenthal v. Star Bank
Corp., 122 Ohio App.3d 100, 103 (12th Dist.1997).
        {¶ 10} Summary judgment is proper only when the party moving for summary
judgment demonstrates that: (1) no genuine issue of material fact exists, (2) the moving
party is entitled to judgment as a matter of law, and (3) reasonable minds could come to
but one conclusion and that conclusion is adverse to the party against whom the motion
for summary judgment is made, that party being entitled to have the evidence most
strongly construed in that party's favor. Civ.R. 56(C); State ex rel. Grady v. State Emp.
Relations Bd., 78 Ohio St.3d 181, 183 (1997).
        {¶ 11} Civ.R. 56(E) states that when a motion for summary judgment is properly
made and supported by a party seeking affirmative relief, the non-moving party may not
rest upon the mere denials of the pleadings. Todd Dev. Co., Inc. v. Morgan, 116 Ohio
St.3d 461, 2008-Ohio-87, ¶ 11. Instead, the burden shifts to the defending party to set

1 The trial court did not enter a personal judgment against appellants on the Note because of the pending

Chapter 7 bankruptcy proceedings commenced by appellants in case No. 10-58481, United States
Bankruptcy Court, Southern District of Ohio, Eastern Division.
No. 13AP-542                                                                               4

forth specific facts showing that there is a genuine issue for trial. Id. If the defending
party does not so respond, summary judgment, if appropriate, may be entered in favor of
the party seeking affirmative relief. Id. There is no requirement that a moving party
"negate the nonmoving party's every possible defense to its motion for summary
judgment." Id. at ¶ 14.
       B. Legal Analysis
       {¶ 12} In appellants' first assignment of error, appellants argue that the trial court
erred by granting summary judgment in favor of Regions Bank where genuine issues of
material fact exist and Regions Bank is not entitled to judgment as a matter of law.
Appellants make three arguments in support of their first assignment of error: (1) Regions
Bank failed to present sufficient evidence that it provided appellants with written notice of
default and acceleration of payment as required by the Note and Mortgage, (2) appellants'
signatures upon the mortgage are not properly notarized in accordance with R.C. 147.51,
and (3) Regions Bank failed to produce sufficient evidence to establish the amount due
and owing under the Note.
       {¶ 13} Appellants first contend that an issue of fact exists whether Regions Bank
sent them written notice of default and acceleration as required by the Note and
Mortgage. Paragraph 6(C) of the Note reads:
               If I am in default, the Note Holder may send me a written
               notice telling me that if I do not pay the overdue amount by a
               certain date, the Note Holder may require me to pay
               immediately the full amount of Principal which has not been
               paid and all the interest that I owe on that amount. The date
               must be at least 30 days after the date on which the notice is
               mailed to me or delivered by other means.

(R. 3, exhibit A.)
       {¶ 14} The mortgage contains a similar provision which states that "[l]ender shall
give notice to Borrower prior to acceleration following Borrower's breach of any covenant
or agreement in this Security Instrument." (R. 3, exhibit B.)
       {¶ 15} The Note further provides at paragraph 7:
               Unless applicable law requires a different method, any notice
               that must be given to me under this Note will be given by
No. 13AP-542                                                                         5

               delivering it or by mailing it by first class mail to me at the
               Property Address above or at a different address if I give the
               Note Holder a notice of my different address.

(R. 3, exhibit A.)
       {¶ 16} Paragraph 15 of the mortgage requires that "[a]ny notice to Borrower in
connection with this Security Instrument shall be deemed to have been given to Borrower
when mailed by first class mail * * * [to] the Property Address unless Borrower has
designated a substitute notice address." (R. 3, exhibit B.)
       {¶ 17} In connection with its motion for summary judgment, Regions Bank
submitted two affidavits of Deborah L. Fey, Vice President of Regions Mortgage. In her
December 21, 2011 affidavit, Fey avers, in relevant part, as follows:
               2. Affiant's position is VP of Regions Mortgage, duly
               authorized mortgage loan servicing agent of Plaintiff, Region
               Bank successor by merger with Regions Mortgage, Inc.
               ("Plaintiff"), and I am a custodian of business records in this
               employment position. As a servicing agent for Plaintiff,
               Regions Mortgage is responsible for collecting, monitoring
               and reporting loan payments, remitting payments, and
               foreclosing defaulted loans.

               3. Regions Mortgage is the mortgage loan servicing agent for
               the mortgage loan that is the subject of this lawsuit.

               4. The averments provided in this Affidavit are within the
               scope of my employment duties for Regions Mortgage, as
               serving agent of Plaintiff.

               5. I am familiar with the operation of the business and the
               circumstances of the preparation, maintenance, and retrieval
               of records.

               6. In my job position, I have custody and personal knowledge
               of the mortgage loan account records maintained by Plaintiff
               and Regions Mortgage, as servicing agent for Plaintiff, and in
               particular, including the records and account of Phillip M.
               Seimer aka Phillip Mark Seimer and Jan R. Seimer aka Jan
               Rae Seimer ("Defendants").
No. 13AP-542                                                                              6

              7. These mortgage loan account records are compiled at or
              near the time of occurence of each event affecting the account
              by persons with knowledge of said events.

(R. 134.)   There is no dispute that the letter provides proper notice of default and
acceleration as specified in the Note and the Mortgage.
       {¶ 18} Fey's affidavit of February 28, 2013 reads in relevant part:
              23. Plaintiff tracks the creation and mailing of
              correspondence, including demand letters, in a record-
              keeping system called the "PL05 Letter Log" ("Letter Log").
              Attached hereto as Exhibit "F" is a true and correct copy of the
              Letter Log as it appears in Plaintiff's and Regions Mortgage,
              as servicing agent for Plaintiff's files.

              24. Exhibit "F" was created in the regularly conducted course
              of business.

              25. Exhibit "F" was, and is kept, maintained and relied upon
              in the course of ordinary and regularly conducted business
              activity.

              26. The notations on the top of the Demand letter correspond
              with the contents of the Letter Log, specifically the Letter Date
              (October 6, 2009), Letter Area ("CD"), Letter Number
              ("0014") and Version ("50"), evidencing that the Demand
              Letter was mailed to Defendants by first class U.S. mail at the
              address listed on the letter on the date of the letter. See Exs.
              "E" and "F".
(R. 204.)
       {¶ 19} "To properly support a motion for summary judgment in a foreclosure
action, a plaintiff must present 'evidentiary quality materials' establishing: (1) that the
plaintiff is the holder of the note and mortgage, or is a party entitled to enforce the
instrument; (2) if the plaintiff is not the original mortgagee, the chain of assignments and
transfers; (3) that the mortgagor is in default; (4) that all conditions precedent have been
met; and (5) the amount of principal and interest due." Deutsche Bank Natl. Trust Co. v.
Najar, 8th Dist. No. 98502, 2013-Ohio-1657, ¶ 17, citing U.S. Bank, N.A. v. Adams, 6th
Dist. No. E-11-070, 2012-Ohio-6253, ¶ 10, citing Wachovia Bank v. Jackson, 5th Dist. No.
2010 CA 00291, 2011-Ohio-3203, ¶ 40-45. Several appellate courts have found that, in a
No. 13AP-542                                                                                  7

foreclosure action, the affidavit of a loan servicing agent employee with personal
knowledge, provides sufficient evidentiary support for a summary judgment in favor of
the mortgagee. See, e.g., Deutsche Bank Natl. Trust Co. v. Germano, 11th Dist. No. 2012-
P-0024, 2012-Ohio-5833 (affidavit executed by employee of loan servicing agent for bank
established that written notice of default was sent to borrower in accordance with the
terms of the note and mortgage); JP Morgan Chase Bank, NA v. Ackerman, 2d Dist No.
13CA172012, 2013-Ohio-5010 (summary judgment affirmed where affidavit from the vice
president of loan documentation for the bank's servicing agent contained all the
averments necessary to support the bank's motion, including the averment that borrowers
were in default under the terms of the note and mortgage); Adams (affidavit of default
litigation specialist for bank's servicing agent established that bank was the holder and
owner of the note and mortgage); Wells Fargo Bank, N.A. v. Stovall, 8th Dist No. 91802,
2010-Ohio-236 (affidavit of litigation liaison for bank's servicing agent, submitted in
support of bank's motion for summary judgment, established interest due on the note and
borrowers' default); New York v. Dobbs, 5th Dist. No. 2009-CA-000002, 2009-Ohio-
4742 (affidavit of loan servicing agent was sufficient to authenticate documents offered in
support of bank's motion for summary judgment).
       {¶ 20} Here, the affidavits submitted by Regions Bank in support of its motion for
summary judgment show that no issues of fact exist as to any of the elements of its claim,
including the fact that Regions Bank sent the required notice of default and acceleration
to appellants in accordance with the Note and Mortgage. Indeed, Regions Bank presented
evidence in the form of a properly authenticated "letter log" proving that, on October 6,
2009, it sent a written notice of default and acceleration to appellants by first class mail at
the property address.
       {¶ 21} The only support for appellants' contention that Regions Bank did not send
the required notice is the affidavit of appellant, Phillip M. Seimer, wherein he avers: "I do
not recall receiving a copy of the letter, dated October 6, 2009, that Plaintiff attached to its
Affidavit in Support of Summary Judgment as Exhibit F." (Feb. 22, 2013 affidavit, ¶ 8.)
Siemer's affidavit, standing alone, does not permit the inference that Regions Bank failed
to send proper notice. At best, the affidavit creates a genuine factual issue whether
No. 13AP-542                                                                              8

appellants received the notice sent by Regions Bank; a factual issue that is not material to
any claim or defense to Regions Bank's action upon the Note and Mortgage. See Wells
Fargo Bank, N.A. v. Walker, 10th Dist. No. 09AP-947, 2010-Ohio-3698, ¶ 9. (Co-
borrower's averment that borrowers did not receive bank's notice of default is irrelevant
where the loan documents permit notice to be given by first class mail and bank
submitted an affidavit proving that notice was mailed to borrowers).
          {¶ 22} Based upon the foregoing, the only reasonable conclusion to be drawn from
the evidence is that Regions Bank provided the required notice of default and acceleration
to appellants. Accordingly, appellants' first argument in opposition to summary judgment
is without merit.
          {¶ 23} Appellants next contend that summary judgment was inappropriate
because the notary certificate acknowledging appellants' execution of the Mortgage
contained a defect which prevented legal recordation. Appellants make no argument that
their genuine signatures are not upon the Mortgage. Rather, they contend that the
language used in the certificate of acknowledgment is legally defective. The mortgage
document provides, in relevant part, as follows:
                STATE OF OHIO, FRANKLIN County ss:

                On this 14th day of Feb. 2003, before me, a Notary Public in
                and for said County and State, personally appeared PHILLIP
                M. SEIMER AND JAN R. SEIMER (HUSBAND AND WIFE.)
                [T]he individuals(s) who executed the foregoing instrument
                and acknowledged that he/she/they did examine and read the
                same and did sign the foregoing instrument, and that the
                same is his/her/their free act and deed.
                IN WITNESS WHEREOF, I have hereunto set my hand and
                official seal.

(R. 3.)
          {¶ 24} The requirements for the execution of a mortgage are set out in R.C.
5301.01(A), in relevant part, as follows:
                A * * * mortgage * * * shall be signed by the * * * mortgagor
                * * *. The signing shall be acknowledged by the * * *
                mortgagor * * * before a * * * notary public, * * * who shall
No. 13AP-542                                                                                   9

              certify the acknowledgement and subscribe the official's name
              to the certificate of the acknowledgement.

       {¶ 25} Pursuant to R.C. 147.54, "[t]he form of a certificate of acknowledgment used
by a person whose authority is recognized under section 147.51 of the Revised Code shall
be accepted in this state if: * * * [t]he certificate contains the words 'acknowledged before
me,' or their substantial equivalent." The trial court concluded that the acknowledgment
in this case is the substantial equivalent of the statutory form. We agree.
       {¶ 26} Although appellants rely upon several bankruptcy court decisions in
support of their contention that a certification defect is fatal to the validity of a mortgage,
we find those cases to be distinguishable upon their facts. For example, courts have held
that a certificate is fatally flawed where it omits the name of one or more of the borrowers
and uses the phrase "witness my hand" rather than "acknowledged before me." In re
Wahl, 407 B.R. 883 (Bankr.S.D.Ohio 2009); In re Nolan, 383 B.R. 391 (6th Cir.BAP
2008). Similarly, a certificate that omits the names of all of the borrowers does not satisfy
statutory requirements. In re Trahan, 444 B.R. 865 (Bankr.S.D.Ohio 2011); In re
Phalen, 445 B.R. 830 (Bankr.S.D.Ohio 2011).
       {¶ 27} In this instance, the certificate shows that all borrowers appeared before the
notary and "acknowledged" that they had both read and voluntarily signed the mortgage
in his presence. The correct names of all borrowers are hand-printed in the text of the
certificate, just below the signature line. In fact, the only alleged defect in this case is that
the word "acknowledged" does not precede the words "before me." We find this to be a
relatively minor defect under the circumstances. The words "acknowledged before me"
means that: "The person taking the acknowledgment either knew or had satisfactory
evidence that the person acknowledging was the person named in the instrument or
certificate." R.C. 147.541(D). Here, the fact that the notary obtained satisfactory proof of
the identity of the borrowers prior to the execution of the document is implied from the
language "appeared before me," followed by the hand-printed names of the borrowers.
See R.C. 147.541(D). Thus, the trial court did not err when it concluded that the notary
certificate was legally sufficient. Appellants' second argument in opposition to summary
judgment is without merit.
No. 13AP-542                                                                            10

       {¶ 28} Appellants' final contention is that there are issues of fact regarding the
total amount owed by appellants and that Regions Bank is not entitled to judgment as a
matter of law. As the trial court ably noted, the total sum due and owing upon the Note in
a foreclosure action is not determined until the property is sold and the proceeds are
distributed pursuant to a judgment entry confirming sale. Fifth Third Bank v. Dayton
Lodge Ltd. Liab. Co., 2d Dist. No. 24843, 2012-Ohio-3387, ¶ 18. Accordingly, to the
extent that appellants' argument speaks to the total amount due upon the Note, the
argument is without merit.
       {¶ 29} With respect to the issue of late charges and the other fees associated with
appellants' default, including appraisal fees, "statutory charges," foreclosure and
bankruptcy fees, and attorney fees, the trial court concluded that the mortgage documents
authorize the imposition of such fees and that Regions Bank presented evidence as to the
amount claimed. Appellants did not present any evidence to refute the proof offered by
Regions Bank. The fact that a servicing agent employee testified at her deposition that she
was not currently able to substantiate the various charges is of little consequence
inasmuch Regions Bank presented some evidence in support of the charged fees and
appellants presented nothing in response.
       {¶ 30} Appellants also claim that Regions Bank breached an implied covenant of
good faith and fair dealing by charging fees. The basis of this claim is that Regions Bank
took opportunistic advantage of appellants in a way that could not have been
contemplated at the time the Note and Mortgage were executed. See Ed Schory & Sons,
Inc. v. Soc. Natl. Bank, 75 Ohio St.3d 433, 444 (1996). However, given the fact that
appellants were subject to late fees under the terms of the original Note and Mortgage,
appellants must have been aware, at the time they executed the loan modification
agreement, that late fees would be applied to late payments. Similarly, it is inconceivable
that appellants did not anticipate that Regions Bank would hold them responsible for any
extraordinary expenses incurred as a direct result of their default.
       {¶ 31} Moreover, as noted earlier in this decision, appellants are no longer subject
to liability for such fees inasmuch as the trial court rendered no personal judgment
No. 13AP-542                                                                             11

against them on the Note. In short, appellants' final argument in opposition to summary
judgment is without merit, and appellants' first assignment of error is overruled.
IV. DISCOVERY SANCTION
       A. Standard of Review
       {¶ 32} In appellants' second assignment of error, appellants contend that the trial
erred when it failed to sanction Regions Bank for violations of the court's December 20,
2012 discovery order. In this regard, a trial court has broad discretion when imposing
discovery sanctions. Betz v. Penske Truck Leasing Co., L.P., 10th Dist. No. 11AP-982,
2012-Ohio-3472, ¶ 41. Accordingly, "[a] reviewing court shall review these rulings only
for an abuse of discretion." Id. "An abuse of discretion connotes more than an error of
judgment; it implies a decision that is arbitrary or capricious, one that is without a
reasonable basis or clearly wrong." Id. at ¶ 44, citing Pembaur v. Leis, 1 Ohio St.3d 89
(1982); In re Ghali, 83 Ohio App.3d 460, 466 (10th Dist.1992).
       B. Legal Analysis
       {¶ 33} Appellants claim that Regions Bank failed to produce certain documents
concerning the denial of their HAMP loan application and that Regions Bank produced
other documents including the "letter log" in an untimely fashion. Regions Bank served
appellants with supplemental discovery, including the "letter log," on March 1, 2013, after
appellants had filed their memorandum in opposition to summary judgment. In their
March 14, 2013 motion to dismiss, appellants request sanctions in the form of an order
dismissing the complaint and an award against Regions Bank for all attorney fees
incurred by appellants in the litigation. Appellants did not, however, seek a continuance
in order to submit rebuttal evidence. The trial court determined that Regions Bank
complied with its December 20, 2012 discovery order concerning the HAMP documents,
and to the extent that its other responses were later supplemented, appellants "made no
showing that they were prejudiced by the supplemental document production." (Trial
Court Decision, 3.)
       {¶ 34} An appellate court cannot substitute its judgment for that of the trial court
when reviewing the trial court's determination of the appropriate sanction. Betz at ¶ 43.
Civ.R. 37(B)(2) permits, but does not require, a trial court to impose a sanction for the
No. 13AP-542                                                                                                   12

violation of a discovery order.2 Here, appellants requested the most severe sanction
authorized under the civil rules. Given the evidence presented by Regions Bank in
support of its motion for summary judgment on the complaint and the lack of evidence
presented by appellants in defense thereof, we cannot say that the trial court abused its
discretion by imposing no sanction in this case.                       Accordingly, appellants' second
assignment of error is overruled.
V. CONCLUSION
        {¶ 35} Based upon the foregoing, we hold that the trial court did not err in granting
summary judgment in favor of Regions Bank and in denying appellants request for
sanctions. Having overruled appellants' two assignments of error, we hereby affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                                        Judgment affirmed.

                                 BROWN and O'GRADY, JJ., concur.
                                    _________________




2 Civ.R. 37(B)(2) states, in relevant part: "If any party * * * fails to obey an order to provide * * * discovery,
* * * the court * * * may make such orders in regard to the failure as are just." (Emphasis added.)